*898MEMORANDUM BY THE COURT
The ¡ffaintiff made certain changes in the work of repairing the steamer which were not called for by the officer in charge, and the facts show that the departure from the provisions of the contract in this regard, whereby the cost of the repairs was increased, was without the knowledge or consent of the inspector in charge, Captain Prout, or the contracting officer, Colonel Burgess, or any other officer authorized or directed by the Government, and that such additional repairs were not approved by any of them. The plaintiff would have discharged its full duty by making the repairs according to the contract and the directions of the inspector or officer in charge. If it chose to make other repairs, the Government is not liable for them. The defendant discharged its obligation by paying the plaintiff the contract price.
Graham, Judge, took no part in the decision of this case.